
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 631
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To increase research, development,
		  education, and technology transfer activities related to water use efficiency
		  and conservation technologies and practices at the Environmental Protection
		  Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Water Use Efficiency and Conservation
			 Research Act.
		2.FindingsCongress finds the following:
			(1)Between 1950 and
			 2000, the United States population increased nearly 90 percent. In that same
			 period, public demand for water increased 209 percent. Americans now use an
			 average of 100 gallons of water per person each day. This increased demand has
			 put additional stress on water supplies and distribution systems, threatening
			 both human health and the environment.
			(2)Thirty-six States
			 are anticipating local, regional, or statewide water shortages by 2013. In
			 addition, climate change related effects are expected to exacerbate already
			 scarce water resources in many areas of the country.
			(3)The
			 Intergovernmental Panel on Climate Change’s 2007 assessment states that water
			 stored in glaciers and snow cover is projected to decline, reducing water
			 availability to one-sixth of the world’s population that relies upon meltwater
			 from major mountain ranges. The Intergovernmental Panel on Climate Change also
			 predicts droughts will become more severe and longer lasting in a number of
			 regions.
			(4)Water conservation
			 should be a national goal and the Environmental Protection Agency should work
			 with nongovernmental partners to achieve that goal. The Environmental
			 Protection Agency should support the research, development, and dissemination
			 of technologies and processes that will achieve greater water use
			 efficiency.
			(5)WaterSense is a
			 voluntary public-private partnership program established by the Environmental
			 Protection Agency to promote water efficiency by helping consumers identify
			 water-efficient products and practices. The Environmental Protection Agency
			 estimates that if all United States households installed water-efficient
			 appliances, the country would save more than 3,000,000,000,000 gallons of water
			 and more than $17,000,000,000 per year.
			(6)The WaterSense
			 program has developed a network of partners, and therefore can disseminate the
			 results of research on technologies and processes that achieve greater water
			 use efficiency.
			3.Research
			 program
			(a)In
			 GeneralThe Assistant Administrator for Research and Development
			 of the Environmental Protection Agency (in this Act referred to as the
			 Assistant Administrator) shall establish a research and
			 development program consistent with the plan developed under section 4 that
			 promotes water use efficiency and conservation, including—
				(1)technologies and
			 processes that enable the collection, storage, treatment, and reuse of
			 rainwater, stormwater, and greywater;
				(2)water storage and
			 distribution systems;
				(3)behavioral,
			 social, and economic barriers to achieving greater water use efficiency;
			 and
				(4)use of watershed
			 planning directed toward water quality, conservation, and supply.
				(b)ConsiderationsIn
			 planning and implementing the program, the Assistant Administrator shall
			 consider—
				(1)research needs
			 identified by water resource managers, State and local governments, and other
			 interested parties; and
				(2)technologies and
			 processes likely to achieve the greatest increases in water use efficiency and
			 conservation.
				(c)Minority Serving
			 InstitutionsIn the execution of this program, the Assistant
			 Administrator may award extramural grants to institutions of higher education
			 and shall encourage participation by Minority Serving Institutions.
			4.Strategic
			 research plan
			(a)In
			 GeneralThe Assistant Administrator shall coordinate the
			 development of a strategic research plan (in this Act referred to as the
			 plan) for the water use efficiency and conservation research and
			 development program established in section 3 with all other Environmental
			 Protection Agency research and development strategic plans.
			(b)Plan
			 ContentsThe plan shall—
				(1)outline research
			 goals and priorities for a water use efficiency and conservation research
			 agenda, including—
					(A)developing
			 innovative water supply-enhancing processes and technologies; and
					(B)improving existing
			 processes and technologies, including wastewater treatment, desalinization, and
			 groundwater recharge and recovery schemes;
					(2)identify current
			 Federal research efforts on water that are directed toward meeting the goals of
			 improving water use efficiency, water conservation, or expanding water supply
			 and describe how such efforts are coordinated with the program established in
			 section 3 in order to leverage resources and avoid duplication; and
				(3)consider and
			 utilize, as appropriate, recommendations in reports and studies conducted by
			 Federal agencies, the National Research Council, the National Science and
			 Technology Council, or other entities in the development of the plan.
				(c)Science Advisory
			 Board ReviewThe Assistant Administrator shall submit the plan to
			 the Science Advisory Board of the Environmental Protection Agency for
			 review.
			(d)RevisionThe
			 plan shall be revised and amended as needed to reflect current scientific
			 findings and national research priorities.
			5.Technology
			 transferThe Assistant
			 Administrator, building on the results of the activities of the program
			 established under section 3, shall—
			(1)facilitate the
			 adoption of technology and processes to promote water use efficiency and
			 conservation; and
			(2)collect and
			 disseminate information, including the establishment of a publicly accessible
			 clearinghouse, on technologies and processes to promote water use efficiency
			 and conservation, including information on—
				(A)incentives and
			 impediments to development and commercialization;
				(B)best practices;
			 and
				(C)anticipated
			 increases in water use efficiency and conservation resulting from the
			 implementation of specific technologies and processes.
				6.Advanced water
			 efficiency development projects
			(a)In
			 GeneralAs part of the program under section 3, the Assistant
			 Administrator shall carry out at least 4 projects under which the funding is
			 provided for the incorporation into a building of the latest water use
			 efficiency and conservation technologies and designs. Funding for each project
			 shall be provided only to cover incremental costs of water-use efficiency and
			 conservation technologies.
			(b)CriteriaOf
			 the 4 projects described in subsection (a), at least 1 shall be for a
			 residential building and at least 1 shall be for a commercial building.
			(c)Public
			 AvailabilityThe designs of buildings with respect to which
			 funding is provided under subsection (a) shall be made available to the public,
			 and such buildings shall be accessible to the public for tours and educational
			 purposes.
			7.ReportNot later than 18 months after the date of
			 enactment of this Act, and once every 2 years thereafter, the Assistant
			 Administrator shall transmit to Congress a report which details the progress
			 being made by the Environmental Protection Agency with regard to—
			(1)water use
			 efficiency and conservation research projects initiated by the Agency;
			(2)development
			 projects initiated by the Agency;
			(3)outreach and
			 communication activities conducted by the Agency concerning water use
			 efficiency and conservation; and
			(4)development and
			 implementation of the plan.
			8.Water management
			 study and report
			(a)Study
				(1)RequirementThe
			 Administrator of the Environmental Protection Agency shall enter into an
			 arrangement with the National Academy of Sciences to complete a study of low
			 impact and soft path strategies for management of water supply, wastewater, and
			 stormwater.
				(2)ContentsThe
			 study shall—
					(A)examine and
			 compare the state of research, technology development, and emerging practices
			 in other developed and developing countries with those in the United
			 States;
					(B)identify and
			 evaluate relevant system approaches for comprehensive water management,
			 including the interrelationship of water systems with other major systems such
			 as energy and transportation;
					(C)identify priority
			 research and development needs; and
					(D)assess
			 implementation needs and barriers.
					(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency shall transmit to the Committee on
			 Science and Technology of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate a report on the key findings of the
			 study conducted under subsection (a). The report shall evaluate challenges and
			 opportunities and serve as a practical reference for water managers, planners,
			 developers, scientists, engineers, non-governmental organizations, Federal
			 agencies, and regulators by recommending innovative and integrated
			 solutions.
			(c)DefinitionsFor
			 purposes of this section—
				(1)the term
			 low impact means a strategy that manages rainfall at the source
			 using uniformly distributed decentralized micro-scale controls to mimic a
			 site’s predevelopment hydrology by using design techniques that infiltrate,
			 filter, store, evaporate, and detain runoff close to its source; and
				(2)the term
			 soft path means a general framework that encompasses—
					(A)increased
			 efficiency of water use;
					(B)integration of
			 water supply, wastewater treatment, and stormwater management systems;
			 and
					(C)protection,
			 restoration, and effective use of the natural capacities of ecosystems to
			 provide clean water.
					(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency for carrying out this
			 section $1,000,000 for fiscal year 2010.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Assistant Administrator for carrying out
			 this Act $20,000,000 for each of the fiscal years 2010 through 2014.
		
	
		
			Passed the House of
			 Representatives February 11, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
